                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                             Plaintiff,

                        v.

    BOONCHAN YANG,                           Case No. 3:14-cr-00069-SLG

                             Defendant.


                  ORDER RE FINAL REPORT AND RECOMMENDATION

         On October 9, 2020, a second superseding petition to revoke supervised

release was filed against Boonchan Yang, alleging seven violations of his

conditions of release.1 Mr. Yang denied any drug use when speaking with his

probation officer.2 A two-day evidentiary hearing was held on the matter before

Magistrate Judge Deborah M. Smith.3 At Docket 157 Judge Smith issued her

Report and Recommendation in which she recommended that the District Court

find Boonchan Yang guilty of Violations 1 and 4 of the Second Superseding

Petition and further, that Violations 2, 3, 5 (DUI allegation), 6, and 7 of the Petition

be dismissed. Defendant filed an objection to the Report and Recommendation at




1
    Docket 114.
2
    Docket 148 at 20, 31.
3
    Dockets 147, 148.




        Case 3:14-cr-00069-SLG-MMS Document 165 Filed 09/21/21 Page 1 of 3
Docket 161. The Government filed a response of no objections to the Report and

Recommendation at Docket 164.

           The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). That

statute provides that a district court “may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.”4 A court is

to “make a de novo determination of those portions of the magistrate judge’s report

or specified proposed findings or recommendations to which objection is made.”5

But as to those topics on which no objections are filed, “[n]either the Constitution

nor [28U.S.C. § 636(b)(1)] requires a district judge to review, de novo, findings and

recommendations that the parties themselves accept as correct.”6

           The magistrate judge recommended that the Court find Defendant Yang

guilty of Violations 1 and 4 of the Second Superseding Petition and that Violations

2, 3, 5 (DUI allegation), 6, and 7 of the Petition be dismissed. Defendant’s objection

asserts that the magistrate judge failed to consider the possibility of outside

contamination because the protective layer of the patches underlying both

allegations 1 and 4 had been compromised.7 However, on de novo review, the

Court agrees with the magistrate judge’s finding that a preponderance of the


4
    28 U.S.C. § 636(b)(1).
5
    Id.
6
  United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); see also Thomas v. Arn,
474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings.”).
7
    Docket 161 at 2.

Case No. 3: 14-cr-00069-SLG, USA v. Yang
Order re Final Report and Recommendation
Page 2 of 3
          Case 3:14-cr-00069-SLG-MMS Document 165 Filed 09/21/21 Page 2 of 3
evidence presented at the evidentiary hearing supports a finding that both

Defendant committed both Violation 1 and Violation 4. Accordingly, the Court

adopts the Report and Recommendation, and IT IS ORDERED that Defendant is

adjudged GUILTY of Violation 1 and Violation 4. Violations 2, 3, 5, 6, and 7 are

each DISMISSED.

      A disposition hearing will be scheduled by separate order in due course.

      DATED this 21st day of September, 2021 at Anchorage, Alaska.

                                           /s/ Sharon L. Gleason
                                           UNITED STATES DISTRICT JUDGE




Case No. 3: 14-cr-00069-SLG, USA v. Yang
Order re Final Report and Recommendation
Page 3 of 3
     Case 3:14-cr-00069-SLG-MMS Document 165 Filed 09/21/21 Page 3 of 3
